Title: To George Washington from Nathaniel Ramsay, 7 August 1797
From: Ramsay, Nathaniel
To: Washington, George



Sir
Baltimore Augt 7th 1797

I have the pleasure to inform you that the Calf you expected from the Eastern Shore arrived yesterday. It is a beautifull formed Animal and well grown Calf, but not near as large as some I have seen of Mr Gough’s raising at the same Age. It is said to be about five months old. The person who brought it over, says there was no particular pains taken with it, and that it had only the common fare of the Stock. Mr Gough takes great pains to force the Growth of those Calves he intends for Market, and often gives them the Milk of two Cows by which means they are so very fat when about four or five months old that they will weigh nearly as much as they do when double that Age, and removed from that manner of keeping⟨.⟩ Your Calf runs in a very good pasture and I will endeavor to have him learned to lick a little Indian Meal and Salt, and rendered a little more gentle, for he is now very wild. I think you had better not remove him untill you can have cooler weather. We have been extremely wet and extremely warm for some weeks past, but fortunately the City continues very healthy. I am with great respect your Humble servant

Nat. Ramsay

